Motion for damages for delay denied.
CATEGORY:      CONSTITUTIONAL LAW/CRIMINAL SUMMARY:
Where the trial court ordered the removal of all spectators from one side of the courtroom, in a criminal trial, including the defendant's mother and grandfather, without narrowly tailoring the closure order to protect an overriding state interest, seeking reasonable alternatives to protect that interest, or providing an adequate rationale to support the closure, the defendant was denied his right to a public trial as guaranteed by the United States and Ohio Constitutions.
JUDGMENT: REVERSED AND CAUSE REMANDED JUDGES:
OPINION by DOAN, P.J.; PAINTER, J., CONCURS and
HILDEBRANDT, J., DISSENTS.